 


110 HRES 230 EH: Recognizing the 50th Anniversary of the Treaty of Rome signed on March 25, 1957, which was a key step in creating the European Union, and reaffirming the close and mutually beneficial relationship between the United States and Europe.
U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 230 
In the House of Representatives, U. S.,

March 13, 2007
 
RESOLUTION 
Recognizing the 50th Anniversary of the Treaty of Rome signed on March 25, 1957, which was a key step in creating the European Union, and reaffirming the close and mutually beneficial relationship between the United States and Europe. 
 
 
Whereas, after a half century marked by two world wars and at a time when Europe was divided and some nations were deprived of freedom, and as the continent faced the urgent need for economic and political recovery, major European statesmen such as Robert Schuman, Jean Monnet, Paul-Henri Spaak, Konrad Adenauer, Alcide de Gasperi, Sir Winston Churchill, and others joined together to lay the foundations of an ever closer union among their peoples; 
Whereas on March 25, 1957, the Federal Republic of Germany, France, Italy, Belgium, the Netherlands, and Luxembourg signed the Treaty of Rome to establish a customs union, to create a framework to promote the free movement of people, services, and capital among the member states, to support agricultural growth, and to create a common transport policy, which gave new impetus to the pledge of unity in the European Coal and Steel Agreement of 1951; 
Whereas to fulfill its purpose, the European Union has created a unique set of institutions: the directly-elected European Parliament, the Council consisting of representatives of the Member States, the Commission acting in the general interest of the Community, and the Court of Justice to enforce the rule of law; 
Whereas on February 7, 1992, the leaders of the then 12 members of the European Community signed the Treaty of Maastricht establishing a common European currency, the Euro, to be overseen by a common financial institution, the European Central Bank, for the purpose of a freer movement of capital and common European economic policies; 
Whereas the European Union was expanded with the addition of the United Kingdom, Denmark, and Ireland in 1973, Greece in 1981, Spain and Portugal in 1986, a unified Germany in 1990, Austria, Finland, and Sweden in 1995, Cyprus, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia, and Slovenia in 2004, and Bulgaria and Romania in 2007, making the European Union a body of 27 countries with a population of over 450 million people; 
Whereas the European Union has developed policies in the economic, security, diplomatic, and political areas: it has established a single market with broad common policies to organize that market and ensure prosperity and cohesion; it has built an economic and monetary union, including the Euro currency; and it has built an area of freedom, security, and justice, extending stability to its neighbors; 
Whereas following the end of the Cold War and the disintegration of the Soviet Union, the European Union has played a critical role in the former Central European communist states in promoting free markets, democratic institutions and values, respect for human rights, and the resolve to fight against tyranny and for common national security objectives; 
Whereas for the past 50 years the United States and the European Union have shared a unique partnership, mindful of their common heritage, shared values and mutual interests, have worked together to strengthen transatlantic security, to preserve and promote peace and freedom, to develop free and prosperous economies, and to advance human rights; and 
Whereas the United States has supported the European integration process and has consistently supported the objective of European unity and the enlargement of the European Union as desirable developments which promote prosperity, peace, and democracy, and which contribute to the strengthening of the vital relationship between the United States and the nations of Europe: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historic significance of the Treaty of Rome on the occasion of the 50th anniversary of its signing; 
(2)commends the European Union and the member nations of the European Union for the positive role which the institution has played in the growth, development, and prosperity of contemporary Europe; 
(3)recognizes the important role played by the European Union in fostering the independence, democracy, and economic development of the former Central European communist states following the end of the Cold War; 
(4)acknowledges the vital role of the European Union in the development of the close and mutually beneficial relationship that exists between the United States and Europe; 
(5)affirms that in order to strengthen the transatlantic partnership there must be a renewed commitment to regular and intensive consultations between the United States and the European Union; and 
(6)joins with the European Parliament in agreeing to strengthen the transatlantic partnership by enhancing the dialogue and collaboration between the United States Congress and the European Parliament. 
 
Lorraine C. Miller,Clerk.
